Electronically Filed
                                                       Supreme Court
                                                       SCWC-29951
                                                       21-SEP-2012
                                                       02:18 PM




                              SCWC-29951


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      JASON KELLY ANDREWS, Petitioner/Defendant-Appellant,


                                 vs.


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (ICA NO. 29951; S.P.P. NO. 08-1-004K; CR. NO.03-1-279K)


                                ORDER

       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,

      with Acoba and Pollack, JJ., concurring in the result)


        Upon consideration of Petitioner/Defendant-Appellant

Jason Kelly Andrews’s motion for reconsideration of order

dismissing application for writ of certiorari, filed on September

11, 2012, and the records and files herein, our rules do not

allow for reconsideration of the acceptance or rejection of an

application for certiorari.    Hawai'i Rules of Appellate Procedure

Rule 40.1(h).   Therefore,
        IT IS HEREBY ORDERED that the motion for reconsideration

of order dismissing application for writ of certiorari is denied.

        DATED: Honolulu, Hawai'i, September 21, 2012.

Jason K. Andrews,
              /s/ Mark E. Recktenwald

petitioner, pro se

                                /s/ Paula A. Nakayama

Lisa M. Itomura,

Diane K. Taira
                 /s/ Simeon R. Acoba, Jr.

Deputy Attorneys General

     and
                       /s/ Sabrina S. McKenna

Jason R. Kwiat

Deputy Prosecuting Attorney
    /s/ Richard W. Pollack

for respondent